DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2023 has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed 11/19/2021, is acknowledged.  
Claims 1, 7-12, 18-23 and 25-29 are pending in this action.  Claims 2-6, 13-17 and 24 have been cancelled previously.  Claims 1, 7-8, 12, 18-19 and 25-26 have been amended.  Claims 1, 7-9, 12, 18-20, 23 and 25-29 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed May 2, 2019, claims benefit of provisional U.S. Application No. 62/666,379, filed May 3, 2018.  

Claim Objections
Claims 12, 18-22 are objected to because of the following informalities:  Claims 12, 18-22 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 1, 7-11.  As stated previously, when claims in an application are so close in content that they cover the same thing, despite a slight difference in wording, it is proper after allowing one claim (here as claim 1) to object to the other (here as claim 12) as being a substantial duplicate of the allowed claim.  MPEP § 706.03(k).  In the present case, independent claim 1 discloses a method of treating diabetic retinopathy or choroidal neovascularization in a subject in need thereof by administering by injection to the eye of the subject an effective amount of desacetylmetipranolol, whereas independent claim 12 discloses a method of administering an effective amount of desacetylmetipranolol by injection into an eye of a subject for treatment of diabetic retinopathy or choroidal neovascularization.  Therefore, it is the examiner’s position that said claims both claim a method of treatment of diabetic retinopathy and/or choroidal neovascularization by direct injection to the eye of a subject in need thereof a composition comprising desacetylmetipranolol.  Clarification is required. 

Reasons for Allowance
Claims 1, 7-12, 18-23 and 25-29 have been examined on the merits and found to be allowable.  The following is an examiner's statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as a method of treating retinal diseases of a subject in need thereof by administering into the eye of the subject by direct injection desacetylmetipranolol/drug (i.e., the principal metabolite of metipranolol that is also active as a β-blocker) incorporated into a (co)polymeric drug delivery vehicle providing controlled drug release.  Applicant teaches that desacetylmetipranolol can be used to treat various ocular conditions, including diabetic retinopathy, retinitis pigmentosa, and choroidal neovascularization.  To this point, applicant teaches that desacetylmetipranolol (i) suppresses the activation of receptor for advanced glycation end products, which limits the deterioration of retinal pigment epithelium; (ii) promotes rod and cone photoreceptor survival and function; (iii) suppresses the development of choroidal neovascularization. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters:  Correction and/or clarification of claims 12 and 18-22 is required.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615